UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6156



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY LYNN MORGAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CR-01-1, CA-02-44-BO)


Submitted:   June 17, 2003                  Decided:   July 9, 2003


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Lynn Morgan, Appellant Pro Se.     Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Kenneth Fitzgerald Whitted,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Lynn Morgan seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”   28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

  , 123 S. Ct. 1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert.

denied, 534 U.S. 941 (2001).    We have independently reviewed the

record and conclude that, although the district court’s conclusion

that Morgan’s § 2255 motion was barred by the appeal waiver

contained in his plea agreement was erroneous, Morgan has failed to

demonstrate that it is debatable whether he has stated valid claims

of the denial of a constitutional right.    Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are




                                 2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3